Citation Nr: 0321857	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1956 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for gastrointestinal 
disability other than duodenal ulcer disease.  This matter is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran perfected an appeal of an August 2001 rating 
decision that denied entitlement to a rating in excess of 10 
percent for duodenal ulcer disease.

2.  On June 30, 2003, prior to the promulgation of a decision 
in the appeal with respect to the veteran's claim, the Board 
received written notification from the veteran that a 
withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); 68 
Fed. Reg. 13,235-13,236 (Mar. 19, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 2001 rating decision, the RO denied entitlement 
to an increased rating for duodenal ulcer disease, evaluated 
as 10 percent disabling.  The veteran was notified of the 
rating decision later in August 2001, and was provided a 
statement of the case addressing this issue in January 2002.  
He perfected his appeal of this issue through the submission 
of a VA Form 9 in April 2002.

In January 2003 the veteran was informed that his appeal was 
being certified, and his records transferred, to the Board.  
In June 2003, the veteran was advised by the Board that the 
Board was undertaking additional development of his claim 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
On June 30, 2003, and before promulgation of a decision by 
the Board with respect to the issue on appeal, the Board 
received correspondence from the veteran styled as "Re:  
Appellant's request to withdraw appeal".  In his 
correspondence the veteran indicated that he had requested 
some time ago that his representative withdraw his appeal, 
and he further explained the reasons for his desire to 
withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran.  38 C.F.R. § 20.204(c) 
(2002); 68 Fed. Reg. 13,235-13,236 (Mar. 19, 2003).

Since the veteran has withdrawn his appeal with respect to 
the issue of entitlement to an increased rating for duodenal 
ulcer disease (the only issue before the Board on appeal), 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal; the matter is 
dismissed.



ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

